19-cr-20552-RHC_ ECF No. 26, PagelD.150 Filed 09/09/20 Page 1 of 4

Case 3

see erin

 

 

 

 

 

           

OSLer HN ‘UETW
8001 xog Od

UEIIN [D4

6E0 -Locer#

434M PseMpy ined

Wfeleattioe tind Tu

 

 

oe a
09 S80 d
C202 Tovacae rhs

        

° gaNwOnioessunl

Fee eg Pee a A Sanne ie BERR aE A ce A lg A 2.

Jal] eft

Soren esentcnr mar emer eee

    

 

 
CM/ECF - U.S. Distttey Goust-inted-20552-RHC ECF No. 26, PagelDhtips://mied.sef-s90 avn /ogi bipsDispatsh-12683032645522755

Other Documents

3:19-cr-20552-RHC United
States of America v. Walker
CASE CLOSED on 08/23/2019

CLOSED,PROBTRAN

US. District Court
Eastern District of Michigan
Notice of Electronic Filing

The following transaction was entered on 8/10/2020 at 4:37 PM EDT and filed on 8/10/2020

Case Name: United States of America v. Walker
Case Number: 3:19-cr-20552-RHC
Filer:

Document Number: No document attached

Docket Text:

TEXT-ONLY CERTIFICATE OF SERVICE re [21] Notice of Determination of Motion Without
Oral Argument, [16] Order on Motion to Reduce Sentence as to Paul Edward Walker.
Documents mailed to Paul Walker Pris. No. 18301-039 at FCI Milan, PO Box 1000, Milan, MI

48160. (LWag)

3:19-cr-20552-RHC-1 Notice has been electronically mailed to:

Jessica Vartanian Currie _jessica.currie@usdoj.gov, caseview.ecf@usdoj.gov, matthew.roth2@usdoj.gov,
paula.bielen@usdoj.gov, sarah.moilanen@usdoj.gov

Matthew A. Roth matthew.roth2@usdoj.gov, Case View.ECF @usdoj.gov, linda.forner@usdoj.gov
Richard J. O'Neill Richard_Oneill@fd.org, Kim_Ferranti@fd.org
3:19-cr-20552-RHC-1 Notice will not be electronically mailed to:

Federal Community Defender
Federal Community Defender
613 Abbott

5th Floor

Detroit, MI 48226

lofi 8/10/2020, 4:38 PM
7
 

CaStaSe18:¢R2055BRHRHECE NON ZfiledQRTD/RE PagdlOaiiy20Payeyt fat 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America,
Plaintiff,

V. Case No. 3:19-cr-20552-RHC
Hon. Robert H. Cleland

Paul Edward Walker,
Defendant(s),

 

NOTICE OF DETERMINATION OF MOTION
WITHOUT ORAL ARGUMENT

The following motion(s) have been filed:
Motion to Amend/Correct - #20
Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
District Judge Robert H. Cleland without oral argument.
* RESPONSE DUE: August 24, 2020

Courtesy copies are not required.

Certificate of Service

| hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

By:
Case Manager

Dated: August 10, 2020
 

Case 2ce20SERRHCC ECFFNW.16, fled O6/29/20 FiRagw@ImOEO Rageclofie4

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
V.
Case No. 19-20552
PAUL EDWARD WALKER,

Defendant.
/

OPINION AND ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
MOTION FOR COMPASSIONATE RELEASE

After serving 150 months in prison for bank robbery, Defendant Paul Walker was
released in January 2019 to begin a term of supervised release. However, in October
2019, Defendant was charged with nine sperate violations of the terms of his supervised
release, including violations for retail fraud, association with a felon, possession of drug
paraphernalia, testing positive for cocaine, absconding from transitional housing, failing
to participate in mental health and substance abuse treatment, failing to pay restitution,
and failing to maintain a regular place of employment. (ECF No. 4, PagelD.19-—22.) He
admitted to each violation and was sentenced to 16 months imprisonment. (ECF No.
13.)

Defendant is presently incarcerated at F.C.I. Milan. Pending before the court is
Defendant’s motion for compassionate release under 18 U.S.C. § 3582 in which he
argues that his age and high blood pressure make him particularly vulnerable to
contracting the coronavirus (“COVID-19”). Defendant filed the instant motion on May 15,

2020, but did not submit a request for compassionate release to the Warden of his
